Citation Nr: 1424581	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  11-32 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 20 percent for chronic lumbosacral strain with degenerative changes (hereinafter "back disability").  

2.  Entitlement to service connection for a bilateral leg disability.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for migraine headaches.

4.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to November 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied a rating in excess of 20 percent for a back disability, denied service connection for a bilateral leg disability, and denied reopening claims for service connection for migraine headaches and a bilateral hearing loss disability, because no new and material evidence was received.  In April 2013, the RO granted an increased rating of 40 percent as of May 16, 2012.  As there has been no communication from the Veteran that he is satisfied with the 40 percent rating for his back disability, the Board assumes that the Veteran wishes to continue with his appeal on this issue.  AB v. Brown, 6 Vet. App. 35 (1993) (holding that a claimant is presumed to be seeking the maximum rating).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the Virtual VA claims file does not reveal any additional evidence pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran, in his October 2011 VA Form 9 (Substantive Appeal), requested a hearing before a Veterans Law Judge (VLJ).  

The Veteran was scheduled for a March 2014 Travel Board hearing.  He did not attend.  The record reflects that the January 2014 hearing notification letter was returned as undeliverable.  The record also reflects that the Veteran's address has changed.  Therefore, it appears that the Veteran may not have received proper notification of the time and place of the hearing.  As the Veteran has not communicated that he wants to withdraw his request for a hearing, a remand is warranted to reschedule the hearing and to notify the Veteran of the date, time, and location of the hearing at the current address of record.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before a VLJ at the earliest opportunity, and notify the Veteran of the date, time, and location of this hearing at his current address of record.  Place a copy of the hearing notice letter in the claims file.  If, for whatever reason, the Veteran changes his mind and withdraws his request for this hearing or does not appear for it on the date scheduled, also document this in the claims file.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



